DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: Specification Page 9, Line 14 recites “The pawl 210 . . . .”  It appears that this is a typographical error and should read “The pawl 201 . . . .”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-4, 9-10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2
Regarding Claim 3, Claim 3 is rejected under 35 U.S.C. 112(b) by virtue of its dependency upon Claim 2.
Regarding Claim 4, Claim 4 does not include the word “further” before includes in Lines 1 and 2 of Claim 4.  Not including the word “further” makes it unclear if the claim is redefining or adding to the existing limitations.  Therefore, Claim 4 has an indefinite scope.  For the purposes of examination Claim 4 will be treated as though the claims include the language “further includes.”
Regarding Claim 9, Claim 9 recites the limitation "the yoke" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding Claim 10, Claim 10 is rejected under 35 U.S.C. 112(b) by virtue of its dependency upon Claim 9.
Regarding Claim 12, Claim 12 does not include the word “further” before includes in Line 2 of Claim 12.  Not including the word “further” makes it unclear if the claim is redefining or adding to the existing limitations.  Therefore, Claim 12 has an indefinite scope.  For the purposes of examination Claim 12 will be treated as though the claims include the language “further includes.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9, 11-14, 17-19 are rejected under 35 U.S.C. 102(a(1) as being anticipated by Kao (US 2014/0208897 A1).
Regarding Claim 1, Kao (Fig. 2) discloses a ratcheting tool comprising: a head (11) housing having a cavity (13/14); a gear (20) having a plurality of gear teeth (21) disposed about a circumference of the gear and a tang (22) extending along an axis of rotation of the gear; a pawl (42) having a plurality of pawl teeth (41) configured to engage with the plurality of gear teeth (21), the pawl being moveable within the cavity into at least one position where at least some of the plurality of pawl teeth engage with at least some of the plurality of gear teeth to prevent rotation of the gear relative to the pawl in a first rotational direction and permit rotation of the gear relative to the pawl in a second rotational direction; and a reversing control member (30) configured to interface with the pawl to move the pawl into the at least one position in response to a rotational movement of the reversing control member, the reversing control member having a through hole (321) that houses a spring (36)  that directly engages with a rear face of the pawl and directly engages with an interior wall of the cavity. See Fig. 4 and Paragraph 0020.
Regarding Claim 2, Kao (Fig. 2) discloses the ratcheting tool of Claim 1, as discussed above, wherein the pawl (42) further includes a front face upon which the 
Regarding Claim 3, Kao (Fig. 2) discloses the ratcheting tool of Claim 2, as discussed above, wherein a radius of curvature of the circumference of the gear and a radius of curvature of the front face of the pawl are about the same length. See Fig. 2.
Regarding Claim 4, Kao (Fig. 2) discloses the ratcheting tool of Claim 1, as discussed above, wherein the pawl includes an integrated pin (43) and the reversing control member (30) includes a yoke (32, the portion of 32 located directly below the through hole (321)) that receives the integrated pin, wherein the integrated pin is configured to at least swivel within the yoke to move the pawl in response to rotational movement of the reversing control member. See Fig. 2. 
Regarding Claim 7, Kao (Fig. 2) discloses the ratcheting tool of Claim 1, as discussed above, wherein further comprising a lock bearing in the tang for engagement with a work piece, the lock bearing (23) being configured to move between a locked and unlocked position. See Fig. 2 and Paragraph 0018.
Regarding Claim 8, Kao (Fig. 2) discloses the ratcheting tool of Claim 1, as discussed above, further comprising a cover (50) disposed in the cavity of the head housing, the cover being in direct engagement with the gear.  See Fig. 3 and Paragraph 0021.
Regarding Claim 9, Kao (Fig. 2) discloses the ratcheting tool of Claim 1, as discussed above, wherein the through hole (321) of the reversing control member (30) is disposed between the yoke (32, the portion of 32 located directly below the through hole (321) and a lever (31) of the reversing control member (30). See Fig. 2. To the 
Regarding Claim 11-12, Kao (Fig. 2) as discussed above, meets the limitations as best understood, as applied to Claims 1 and 4. See Fig. 2.
Regarding Claim 13, Kao (Fig. 2) as discussed above, meets the limitations as best understood, as applied to Claims 1-2, and 4. See Fig. 2.
Regarding Claim 14, Kao (Fig. 2) as discussed above, meets the limitations as best understood, as applied to Claims 1-3, and 4. See Fig. 2.
Regarding Claim 17, Kao (Fig. 2) as discussed above, meets the limitations as best understood, as applied to Claims 1, 4, and 7. See Fig. 2.
Regarding Claim 18, Kao (Fig. 2) as discussed above, meets the limitations as best understood, as applied to Claims 1, 4, and 8. See Fig. 2.
Regarding Claim 19, Kao (Fig. 2) as discussed above, meets the limitations as best understood, as applied to Claims 1, 4, and 9. See Fig. 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 10, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kao, in view of Chow (US 5,533,427).
Regarding Claim 5, Kao (Fig. 2) discloses the ratcheting tool of Claim 1, as discussed above.
Kao does not disclose the ratcheting tool further comprising a biased plunger that exerts a force on the reversing control member to impede unintended movement of the pawl out of the at least one position during operation of the ratcheting tool.
However, Chow (Fig. 2) teaches a ratcheting tool comprising a biased plunger (32) that exerts a force on the reversing control member (61) to impede unintended movement of the pawl (50) out of the at least one position during operation of the ratcheting tool. See Chao, Fig, 5. and Col. 4, Lines 31-35.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ratcheting tool of Kao to further 
Regarding Claim 6, Kao, as modified, discloses the ratcheting tool of Claim 5, as discussed above wherein the plunger (32) is disposed in a plunger cavity (30) in the head housing and a tip of the plunger engages a recess (64) in the reversing control member. See Chow, Fig. 5.
Regarding Claim 10, Kao, as modified, discloses the ratcheting tool of Claim 9, as discussed above, wherein the through hole (Kao, 321)  of the reversing control member is disposed between recesses (Chow, 64) on a rear surface of the reversing control member (Chow, 61) and the lever (Chow, 62) of the reversing control member. See Chow, Fig. 2 and 5.  To the extent that applicant may argue that Kao, as modified, does not explicitly disclose wherein the through hole of the reversing control member is disposed between recesses on a rear surface of the reversing control member and the lever of the reversing control member, MPEP 2144.04.IV.C states that a simple rearrangement of parts is non-inventive. In this case, the simple rearrangement of parts from one location to another, without any unpredictable results, is non-inventive.
Regarding Claim 15
Regarding Claim 16, Kao, as modified, as discussed above, meets the limitations as best understood, as applied to Claims 1, 5-6, 11 and 15. See Chao, Fig, 5 and Col. 4, Lines 31-35.
Regarding Claim 20, Kao, as modified, as discussed above, meets the limitations as best understood, as applied to Claims 1, 4-6, and 9.
Claims 9 and 19 are rejected under 35 U.S.C. 102(a)(1), as anticipated by Kao (as discussed above), in the alternative, under 35 U.S.C. 103 as obvious over Kao in view of Patel et al. (US 2006/0272455 A1).
Regarding Claim 9, Kao, discloses the ratcheting tool of Claim 1, as discussed above.
It may be argued that Kao does not disclose wherein the through hole of the reversing control member is disposed between the yoke and a lever of the reversing control member.
However, Patel (Fig. 6) teaches a ratcheting tool with a hole in a reversing control member that is disposed between the yoke and a lever of the reversing control member. See Patel, Fig 6.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ratcheting tool of Kao, wherein the hole of the reversing control member is disposed between the yoke and a lever of the reversing control member, as taught by Patel. MPEP 2144.04.IV.C states that a simple rearrangement of parts is non-inventive. In this case, the simple rearrangement of the location of the through hole or the yoke from one location to another, without any unpredictable results, is non-inventive. 
Regarding Claim 19, Kao, as modified by Patel, meets the limitations as best understood, as applied to Claims 1, 4, and 9. 
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kao, in view of Chow (as discussed above), in the alternative, under 35 U.S.C. 103 as obvious over Kao, in view of Patel, in further view of Chow.
Regarding Claim 10, Kao, as modified by Patel, discloses the ratcheting tool of Claim 9, as discussed above.
Kao, as modified by Patel, does not disclose wherein the through hole of the reversing control member is disposed between recesses on a rear surface of the reversing control member and the lever of the reversing control member.
However, Chow teaches wherein the through hole (Kao, 321) of the reversing control member is disposed between recesses (Chow, 64) on a rear surface of the reversing control member (Chow, 61) and the lever (Chow, 62) of the reversing control member. See Chow, Fig. 2 and 5.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ratcheting tool of Kao, as modified by Patel, wherein the through hole of the reversing control member is disposed between recesses on a rear surface of the reversing control member and the lever of the reversing control member, as a routine design selection without any unpredictable results.
To the extent that applicant may argue that Kao, as modified, does not explicitly disclose wherein the through hole of the reversing control member is disposed between recesses on a rear surface of the reversing control member and the lever of the 
Regarding Claim 20, Kao, as modified, as discussed above, meets the limitations as best understood, as applied to Claims 1, 4-6, and 9-10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272.  The examiner can normally be reached on M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723